Citation Nr: 1751169	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for encephalitis residuals, to include disequilibrium and headaches.


REPRESENTATION

Veteran represented by:	Donald A. Donati, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In an April 2013 rating decision, the Veteran's encephalitis residuals, to include disequilibrium and headaches, was increased to 30 percent disabling, effective September 7, 2008.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board most recently remanded the Veteran's claim in October 2014 for further development and readjudication.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript of the hearing is associated with the claims file. 

The Veteran has also perfected an appeal of two separate issues, with a Statement of the Case issued in January 2017 and a Substantive Appeal received in March 2017.  There is no indication that these issues have been certified to the Board to date, as they are not listed on any VA Form 8 of record.  It is therefore the Board's understanding that the issues are still being developed at the Agency of Original Jurisdiction (AOJ) level and that they will be addressed in a later decision.  

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board's October 2014 remand requested, among other things, that the Veteran be scheduled for a new VA examination to determine the current manifestations and severity of her service-connected encephalitis residuals.  The remand directed the VA examiner to identify all residuals that have occurred at any time since September 2008, and specifically address the Veteran's reports of headaches, back pain, and disequilibrium to include dizziness, balance problems, and trouble concentrating.

The Veteran was afforded VA examinations in December 2014 and July 2016 for her service-connected encephalitis.  However, neither examination addresses the Veteran's disequilibrium.  See also February 2015 Veteran's Representative Statement.  The Veteran was afforded an examination in August 2016 to assess vertigo; however, neither the Veteran contends, nor did the examiner find, that she has vertigo.  

Furthermore, none of the VA examinations or supplemental opinions comment upon the Veteran's symptoms and functional effects as reflected in her statements, private medical records, VA medical records, and previous examinations.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall, 11 Vet. App. at 268.  Therefore, for the foregoing reasons, the Board finds that the Veteran should be afforded a new VA examination to determine the current manifestations and severity of all of her service-connected encephalitis residuals.  

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claim, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2016).

2.  After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate clinician determine the current manifestations and severity of her service-connected encephalitis residuals, to include headaches and disequilibrium.  The claims file, including a copy of this Remand, and all pertinent virtual records, must be made available to and reviewed by the examiner.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

After reviewing the record, interviewing and examining the Veteran, and performing all necessary tests and studies, the examiner is asked to identify all residuals of the Veteran's encephalitis which are currently manifested, or that have been manifested at any time since September 2008.  The examiner is asked to determine the severity and functional effects of all identified encephalitis residuals. 

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's reports of headaches, back pain, and disequilibrium to include dizziness, balance problems, and trouble concentrating.  The examiner should consider and comment upon the Veteran's complaints and reports of symptoms and functional effects as reflected in her statements, her private medical records, and her VA medical records and examination reports.  See, e.g., April 2014 letter opinion by Dr. B.R.S., March 2014 Travel Board hearing testimony; September 2013 letter from Dr. M.T.D., September 2011 substantive appeal; December 2008 VA examination reports (neurological disorders, brain and spinal cord, and ear disease).

A complete rationale for any opinion provided is requested.  The examiner is also advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim, to include consideration of whether a separate rating is warranted for each of the Veteran's identified encephalitis residuals, to include headaches and disequilibrium.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




